Citation Nr: 0114056	
Decision Date: 05/18/01    Archive Date: 05/23/01

DOCKET NO.  00-14 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to recognition as the veteran's surviving spouse 
for Department of Veterans Affairs (VA) death pension 
purposes.


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran had active service in the recognized guerrilla 
service from June 1944 to January 1946.  The veteran was in 
missing status from June 1944 to March 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the Manila, Philippines, VA Regional 
Office (RO) March 2000 determination that the appellant was 
not legally recognizable as the surviving spouse of the 
veteran.


FINDINGS OF FACT

1.  The veteran was legally married to C.G.N. in 1949 and 
separated from C.G.N. in 1973; the marriage was not 
terminated by dissolution of marriage.

2.  The veteran and the appellant cohabited from 1981 to the 
veteran's death; the veteran and the appellant attempted to 
marry in April 1997.

3.  The appellant was aware of the veteran's marriage to 
C.G.N.; the appellant knew, to the best of her knowledge, 
that the veteran's marriage to C.G.N had not been terminated 
through divorce or death of C.G.N.


CONCLUSION OF LAW

The marriage of appellant and the veteran is invalid.  
38 U.S.C.A. § 103(a) (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.52 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Claims Assistance

Recently enacted legislation, the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
contains extensive provisions modifying the adjudication of 
all pending claims.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The new law revises the former § 5107(a) of title 38 
United States Code to eliminate the requirement that a 
claimant come forward first with evidence to well ground a 
claim before the Secretary is obligated to assist the 
claimant in the developing the facts pertinent to the claim.  
The Board notes that this matter has not been subject to the 
well grounded claim requirement, and thus those provisions of 
the VCAA relating to the elimination of that requirement are 
moot.  The other salient features of the new statutory 
provisions impose the following obligations on the Secretary 
(where they will be codified in title 38 United States Code 
is noted in parentheses): 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102); 

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 

(3) The Secretary must indicate which part of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 

(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 

(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 

(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall: 
	
(a) identify the records the Secretary is unable to 
obtain;
(b) briefly explain the efforts that the Secretary made 
to obtain those 
      records; and
(c) describe any further action to be taken by the 
Secretary with respect to 
                 the claim (38 U.S.C.A. § 5103A(b)(2)).

(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3)).

(8)  In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:

(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)).
(b) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those records 
(38 U.S.C.A. § 5103A(c)(2)).
(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).

(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)).

(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant)-
  	(i) contains competent evidence that the claimant 
has a current 
 	disability, or persistent or recurrent symptoms of 
disability; and
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.

(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g)).

(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

The Board finds that the requirements of the VCAA have 
clearly been satisfied in this matter.  Unlike many questions 
subject to appellate review, a claim to establish the 
claimant as the surviving spouse of the veteran by its very 
nature has an extremely narrow focus.  The RO, through the 
May 2000 statement of the case, the March 2000 rating 
decision and the September 1999 letter to the appellant, has 
set forth the law and facts in a fashion that clearly and 
adequately informed the appellant of the very limited and 
specific type of evidence needed to substantiate her claim.  
Plainly, there is no outstanding Federal government record 
that could substantiate the claim.  Just as plainly, there is 
no reasonable possibility of obtaining any other evidence 
that could substantiate the claim by establishing the 
validity of the appellant's marriage to the veteran.   The 
appellant does not allege the existence of any other 
pertinent records of any kind.   To the contrary, the 
appellant states in her September 1999 letter that she is 
unable to produce any pertinent documentation.  Given the 
circumstances of this matter, the Board can not find any 
basis under the VCAA to defer adjudication.  Moreover, it is 
literally impossible to conceive that implementing 
regulations for the VCAA could change the picture since in 
this matter they would have to change not simply the notice 
or development requirements, but also the underlying 
substantive law outside the VCAA to raise any prospect that 
the appellant could substantiate her claim.  Accordingly, the 
Board finds it may proceed to decide this matter without 
prejudice to the appellant.  Bernard v. Brown, 4 Vet. App. 
384 (1993).

II.  Analysis

To be entitled to VA death benefits as a surviving spouse of 
a veteran, the claimant must have been the veteran's spouse 
at the time of the veteran's death and have lived 
continuously with the veteran from the date of their marriage 
to the date of the veteran's death, except where there is a 
separation due to misconduct, or procured by the veteran 
without the fault of the spouse.  38 U.S.C.A. § 101(3) (West 
1991 & Supp. 2000).  Fault or the absence of fault is to be 
determined based on an analysis of conduct at the time of 
separation.  Gregory v. Brown, 5 Vet.  App. 108, 112 (1993).  
Temporary separations will not break the continuity of 
cohabitation.  38 C.F.R. § 3.53(a) (2000).  The statement of 
the surviving spouse as to the reason for separation will be 
accepted in the absence of contradictory information.  If the 
evidence established the separation was by mutual consent and 
that the parties lived apart for the purposes of convenience, 
health, business, or any other reason which did not show an 
intent on the part of the surviving spouse to desert the 
veteran, the continuity of cohabitation will not be 
considered as having been broken.  38 C.F.R. § 3.53(b).

Whenever, in consideration of any claim filed by a person as 
the widow or widower of a veteran for gratuitous death 
benefits under the laws administered by the Secretary, it is 
established by evidence satisfactory to the Secretary that 
such person, without knowledge of any legal impediment, 
entered into a marriage with such veteran which, but for a 
legal impediment, would have been valid, and thereafter 
cohabited with the veteran for one year or more immediately 
before the veteran's death, or for any period of time if a 
child was born of the purported marriage shall be deemed to 
be a valid marriage, but only if no claim has been filed by a 
legal widow or widower of such veteran who is found to be 
entitled to such benefits.  38 U.S.C.A. § 103(a).

The Court has held that to comply with the statutory 
requirements of 38 U.S.C. § 7104(d) to provide "reasons or 
bases" for its decisions, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the veteran.  Eddy v. Brown, 9 Vet. 
App. 52 (1996); Meyer v. Brown, 9 Vet. App. 425 (1996); 
Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The United 
States Court of Appeals for the Federal Circuit (hereafter 
Federal Circuit) has held that the Board is "an expert 
administrative board, is the only proper tribunal to find the 
contested facts in veterans cases."  Elkins v. Gober, 229 
F.3d 1369 (2000).   The Federal Circuit further had found 
that the Board has "the authority to discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  The Madden Court emphasized the "considerable body 
of law imposing a duty on the Board to analyze the 
credibility and probative value of evidence sua sponte when 
making its factual findings."  Id.

In Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995), the 
Court held that credibility can be impeached generally by a 
showing of:  "interest, bias, inconsistent statements, or, 
to a certain extent, bad character."  For oral testimony, a 
hearing officer can consider: "demeanor of the witness, the 
facial plausibility of the testimony, and the consistency of 
the witness testimony and affidavits."  For documentary 
evidence: "A VA adjudicator may properly consider internal 
consistence, facial plausibility, and consistency with other 
evidence submitted on behalf of the veteran."  

As the Court acknowledged in Caluza, VA adjudicators include 
adjudicators at the RO as well as the Board and thus the 
guidelines noted above as to credibility determinations 
pertain to the RO as well as the Board.   

While the Board emphasizes that the adjudication of claims 
for benefits under title 38 United States Code is 
nonadversarial, as the above case law makes plain, the Board, 
as well as RO adjudicators, are clearly charged with the task 
of making credibility findings.  The Board and RO 
adjudicator's role as fact finder parallels the role of a 
jury in civil or criminal proceedings.  Therefore, the Board 
concludes that VA adjudicators may consider for general 
guidance case law describing the factors a jury may consider 
in making credibility determinations.  In United States v. 
Phillips, 522 F.2d 388, 391 (8th Cir. 1975), it was held that 
the jurors could be instructed that they were: 

. . .  the sole judges of the weight and 
credibility of the testimony and of the value 
to be given to each and any witness who has 
testified in the case.  In reaching a 
conclusion as to what weight and value you 
ought to give to the testimony of any witness 
who has testified in the case, you are 
warranted in taking into consideration the 
interest of the witness in the result of the 
trial; take into consideration his or her 
relation to any party in interest; his or her 
demeanor upon the witness stand; his or her 
manner of testifying; his or her tendency to 
speak truthfully or falsely, as you may 
believe, the probability or improbability of 
the testimony given; his or her situation to 
see and observe; and his or her apparent 
capacity and willingness to truthfully and 
accurately tell you what he or she saw and 
observed; and if you believe any witness 
testified falsely as to any material issue in 
this case, then you must reject that which 
you believe to be false, and you may reject 
the whole or any part of the testimony of 
such witness.  

The administrative record reveals that the veteran's first 
wife, C.G.N., wrote the RO in May 1976 via VA Form 21-4138 
(Statement in Support of Claim).  Her statement reflects that 
she and the veteran had been separated for three years prior 
to 1976.  

A marriage certificate with registry number [redacted] reveals 
that the veteran and the appellant entered a marriage 
contract in April 1997.  The appellant states in a claims 
form (VA Form 21-534) dated in April 1999, that the veteran 
was married only once during his lifetime and she lists 
herself as the veteran's only spouse.  In September 1999 the 
RO advised the appellant by letter that her marriage to the 
veteran was not his first and requested that the appellant 
submit copies of proof of the dissolution of the veteran's 
prior marriage(s).  The appellant responded by letter in 
September 1999.  In the opening paragraph of the letter she 
wrote that the she never knew of the veteran's "prior 
existing marriage" because he told her that he was a widower 
and she believed him for a long time.  The appellant then 
wrote that in 1981 the veteran told her that his first wife 
had left him and went to the United States where she later 
remarried.  The appellant continued, stating that several 
years after 1981 the veteran received some divorce papers, 
which required his signature.  According to the appellant, 
the veteran burned the papers without signing them.

The appellant states in her April 2000 notice of disagreement 
that she believed in good faith "until now" that the 
veteran was a widower.  She also states that his prior 
marriage was well known to the neighbors and everyone living 
in their barangay.  She maintained that it was not her fault 
that the veteran lied to her that he was a widower.

In November 1999 the RO requested a field examination to 
determine the factual circumstances of the appellant's 
relationship with the veteran.  The Veterans Services 
Division accomplished the field examination in January 2000 
and submitted a report.  The report reveals the results of 
interviews with L.V.D.S., N.N., and the appellant.  L.V.D.S., 
the older sister of the appellant, stated that she knew the 
veteran because they were neighbors from her childhood.  She 
also stated that the appellant knew of the veteran's marriage 
before she and the veteran got married.  N.N., the veteran's 
sister, stated that the appellant knew of the veteran's first 
marriage and also knew that his first wife was still alive 
when the appellant and the veteran got married.  The 
appellant testified by deposition that she knew C.G.N., the 
veteran's first wife, personally.  The deposition further 
reveals that the appellant had knowledge that his first 
marriage was still valid when she married the veteran.  When 
asked why she insisted on marrying the veteran when she knew 
he was still married, the appellant responded, "That was the 
wish of the veteran.  He told me that his marriage to his 
first wife was nothing." 

The appellant again asserts in her substantive appeal that 
she believed that the veteran was a widower because that is 
what he told her and she had observed that he had been living 
alone for a long time.  The appellant then cites Article 42 
of the civil code, presumably the Philippine Civil Code, 
which by her recitation, governs the proceedings for the 
current "spouse" of a person to have the person's prior 
spouse declared dead after the disappearance of the prior 
spouse for a period of two to four years.  She also cites 
Article 24, which she purports, states, "the subsequent 
marriage referred to in the preceding article shall be 
automatically terminated by recording of the affidavit of the 
disappearance of the absent of the spouse, unless there is 
judgment annulling the previous marriage or declaring it void 
ab initio."  The appellant also cites 
"38 U.S.C. 103(d)(3)" and Public Laws 91-376, which she 
purports, says that a widow living with another man and 
holding herself out to the public as his wife will not be 
barred from receiving benefits as the veteran's widow.

The Board finds initially that L.V.D.S. and N.N., who stated 
that the appellant was aware of the veteran's first marriage, 
were both credible witnesses.  In this regard, the Board 
notes that the field examination report reveals no interest, 
bias, or inconsistency on the part of these witnesses.  On 
the other hand, the Board notes that the appellant knowingly 
made a false statement in her application for benefits, that 
the veteran had only been married once.  The Board observes 
that the appellant followed this initial false statement with 
several inconsistent statements relating to her knowledge of 
the veteran's first marriage and whether she knew it was 
still valid.  In light of these inconsistencies and the 
appellant's interest in the outcome of the claim, the Board 
finds that she is not a credible witness.  The Board further 
finds that the credible evidence plainly establishes that the 
appellant was aware of the legal impediment to her marriage 
to the veteran by her own admission, but chose to go forth 
with the marriage.

The Board has considered the appellant's legal arguments and 
recitations.  First, the Board finds that the proposition set 
forth in the appellant's recitation of Title 42 of the 
Philippine Civil Code does not apply in this case because the 
appellant has submitted no documentation showing that C.G.N. 
was legally declared dead prior to the appellant's attempted 
marriage to the veteran.  The Board finds that the 
proposition set forth in the appellant's recitation of Title 
24 is likewise inapplicable to this case as there is no 
documentation presented or alleged to exist to establish 
those circumstances.  Finally, the Board finds that 
38 U.S.C.A. § 103(d) does not apply to this case since there 
is no contention that the appellant has remarried after the 
veteran's death.


ORDER

The appeal is denied.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

